             Case 1:16-cr-00317-PAE Document 651
                                             652 Filed 08/05/20
                                                       08/06/20 Page 1 of 2




                            FREEMAN, NOOTER & GINSBERG
                                     ATTORNEYS AT LAW

LOUIS M. FREEMAN                                                        75 MAIDEN LANE
THOMAS H. NOOTER*                                                          SUITE 503
LEE A. GINSBERG                                                      NEW YORK, N.Y. 10038

                                                                         (212) 608-0808
*NY AND CALIF. BARS                                                 TELECOPIER (212) 962-9696


                                    August 5, 2020

Honorable Paul A. Engelmayer
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007                                                         BY ECF
                                           Consent Motion to Change filing schedule

RE: United States v. Robert Wilson, Sr., 16 Cr. 317-17 (PAE)

Your Honor:

        This is the second letter motion I am making to request additional time to
file a compassionate release motion on behalf of Mr. Wilson. The first resulted in
a filing date of today, August 5th, but I am not going to be able to meet that
schedule.

        I was assigned to represent Mr. Wilson on July 20, 2020, as a result of a
letter he wrote to the former Judge in this case, the Honorable Katherine Forrest. I
had never had any prior contact with the case or with Mr. Wilson.

       Since my appointment I have obtained some information about Mr.
Wilson’s medical condition and I have researched the status of the Covid-19
pandemic as it affects FCI Allenwood Medium, which is the institution he is in. I
have not, however, actually been able to make direct contact with my client, which
is partially my fault because of other pressing applications and legal work I am
trying to complete on other cases.

      According to the BOP website page which gives information on the state of
the pandemic in each federal institution, Allenwood Medium has not had any
inmates who tested positive for the virus, and only one staff member, who is now
considered “cured.” Thus, Mr. Wilson’s application does not appear to have the
       Case 1:16-cr-00317-PAE Document 651
                                       652 Filed 08/05/20
                                                 08/06/20 Page 2 of 2




same level of urgency as others I am working on.

      I am asking for an additional two weeks to file the motion to August 19,
2020, with the government’s response date being one week after that (August 26,
2020).

       I communicated yesterday with AUSA Mark Eli who is handling this matter
for the government and he has no objection to the request.

      Thank you very much in advance.

                                            Sincerely,

                                            /s/ Thomas H. Nooter
                                            THOMAS H. NOOTER
                                            Attorney for Defendant

cc: Mark Eli, by ECF




                           Granted. Defense counsel's submission is due
                           August 19, 2020, and the Government's
                           response is due August 26, 2020. The Clerk
                           of Court is respectfully directed to close the
                           motion pending at docket 651.


                            SO ORDERED.

                                              
                                        __________________________________
                                              PAUL A. ENGELMAYER
                                              United States District Judge

                             August 6, 2020
